UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6963



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RAY WALLACE METTETAL, JR., a/k/a Steven Ray
Maupin,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:96-cr-50034-nkm)


Submitted:   February 14, 2007             Decided:   March 1, 2007


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Wallace Mettetal, Jr., Appellant Pro Se. Thomas Linn Eckert,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ray Wallace Mettetal, Jr., appeals the district court’s

order denying his Fed. R. Crim P. 41(g) motion for return of

property.     We have reviewed the record and find no reversible

error.      Accordingly, we grant Mettetal’s motion for leave to

proceed in forma pauperis on appeal and affirm for the reasons

stated by the district court. United States v. Mettetal, No. 3:96-

cr-50034-nkm (W.D. Va. May 3, 2006).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




                                - 2 -